Citation Nr: 0601007	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  00-15 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to service-connected spine 
disability.

2.  Entitlement to a disability rating greater than 40 
percent prior to July 31, 1996, for herniated nucleus 
pulposus, lumbar paravertebral myositis with tenosynovitis, 
and L4-5 bulging disc.

3.  Entitlement to a disability rating greater than 60 
percent as of July 31, 1996, for herniated nucleus pulposus, 
lumbar paravertebral myositis with tenosynovitis, and L4-5 
bulging disc.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1978.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to November 1996 and September 1999 rating 
decisions by the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In November 1996, the RO increased the disability rating for 
herniated nucleus pulposus, lumbar paravertebral myositis 
with tenosynovitis, and L4-5 bulging disc from 20 to 40 
percent, effective May 30, 1996, the date on which the 
veteran's increased rating claim was received.  Appeal to the 
Board was perfected.  During the pendency of the appeal, the 
RO again increased the disability rating from 40 to 60 
percent, effective July 31, 1996, which was the highest 
rating provided by Diagnostic Code 5293, and informed the 
veteran that this was a complete grant of the benefits sought 
on appeal.  The veteran is generally presumed to be seeking 
the maximum benefit permissible under law.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Consequently, in June 2001, the 
Board stated that the appeal remained open as to the 
evaluation of the veteran's back disability and remanded the 
matter for further evidentiary development.

In September 1999, the RO denied entitlement to service 
connection for cervical spine disability.  Appeal to the 
Board was perfected.  In June 2001, the Board remanded the 
claim for further evidentiary development.  The claims folder 
was subsequently transferred to the RO in St. Petersburg, 
Florida.  Following completion of the Board's remand 
directives, the RO continued denial of service connection for 
cervical spine disability.  

The case was again considered by the Board on appeal.  In 
December 2004, the Board remanded the appeal for further 
evidentiary development.  Following completion of the remand 
orders, the case is once more before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's cervical spine disorder is not a result of, 
or proximately due to, a service-connected disability, 
including herniated nucleus pulposus, lumbar paravertebral 
myositis with tenosynovitis, and L4-5 bulging disc.

2.  Prior to July 31, 1996, the veteran's service-connected 
herniated nucleus pulposus, lumbar paravertebral myositis 
with tenosynovitis, and L4-5 bulging disc, was not manifested 
by pronounced intervertebral disc syndrome, a fractured 
vertebra, complete ankylosis of the spine, or ankylosis of 
the lumbar spine.

3.  The veteran's service-connected herniated nucleus 
pulposus, lumbar paravertebral myositis with tenosynovitis, 
and L4-5 bulging disc is not manifested by ankylosis of the 
spine of any kind.


CONCLUSIONS OF LAW

1.  The veteran's cervical spine disorder was not caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2005).

2.  The criteria for a disability evaluation in excess of 40 
percent prior to July 31, 1996 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293 (effective before 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (effective as of September 26, 2003).

3.  The criteria for a disability evaluation in excess of 60 
percent as of July 31, 1996 for herniated nucleus pulposus, 
lumbar paravertebral myositis with tenosynovitis, and L4-5 
bulging disc have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (effective before September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective as of 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Entitlement to service connection for cervical spine 
disorder, claimed as secondary to service-connected 
spine disability

Service connection is established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a) (2005).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The veteran is currently service connected for the following 
disabilities: (1) herniated nucleous pulposus, lumbar 
paravertebral myositis with tenosynovitis, L4-5 disc bulge; 
(2) radiculopathy, left lower extremity associated with (1); 
(3) radiculopathy, right lower extremity associated with (1); 
and (4) right orchalgia with hydrocele (by history).  The 
veteran contends that his cervical spine disorder is directly 
attributable to his service-connected lumbar spine 
disability.  See May 1999 Statement in Support of Claim.  

The veteran's service medical records are completely devoid 
of any complaints of, or treatment for, neck pain and/or 
cervical spine disability.  It is noted that the veteran's 
enlistment medical examination report, dated September 1975, 
and a periodical physical conducted in October 1978, shortly 
before his separation from service, indicate normal clinical 
findings for the head, face, neck and scalp, as well as the 
spine and musculoskeletal system.  

The post-service record, which consists entirely of VA 
medical records, indicates that the veteran began complaining 
of neck pain in July 1989.  See July 1989 VA medical 
certificate.  He was seen intermittently with complaints of 
neck pain through 1996.  See, e.g. August 1990 and August 
1993 VA medical certificates; and June 1994 VA progress note.  
In 1997, the veteran complained frequently of neck pain and 
was diagnosed with mechanical cervico-dorsal myositis.  See 
e.g., progress notes dated July, August, September and 
December 1997.  A CT scan of the cervical spine was performed 
in January 1999.  The following impression was given: 
straightening of the normal cervical lordosis that may be on 
the basis of muscle spasm; and posterocentral disc 
herniations from C3-C4 to C6-C7 with bilateral neural 
foramina narrowing at C5-C6.  A magnetic resonance imaging 
(MRI) of the cervical and thoracic spine performed in January 
2001 found central disc herniation at the C3-C4, C4-C5, C5-C6 
and C6-C7 levels, with moderate to severe compression of the 
cervical cord.  C6-7 central disc protrusion with 
encroachment on the spinal cord was also noted during a 
November 2003 VA compensation and pension (C&P) spine 
examination.  The veteran made no complaints regarding his 
neck during VA C&P spine examinations conducted in March 
1995, July 1996 and June 1997.
 
Whether a service-connected disorder has aggravated a 
nonservice-connected disorder is a medical issue in the 
province of individuals qualified to opine on aggravation by 
virtue of training, education, or other specialized 
knowledge.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997) (In general, evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation alone is competent.); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over time when such symptomatology is 
within the purview of, or may be readily recognized by, lay 
persons; however, lay evidence is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.).   

Medical evidence of record specifically addressing the issue 
of etiology of the cervical spine disability consists of VA 
C&P spine examinations conducted in 
June 1999 and March 2005.  In June 1999, the veteran reported 
moderate to severe cervical pain with radiation to the left 
shoulder and a burning sensation in both arms, as well as 
numbness to both hands.  The VA examiner noted that the 
cervical and lumbar spine are two different anatomical 
regions with different bony structures and nerve supplies.  
The examiner, who conducted a review of the claims folder, 
opined that the cervical spine condition is not secondary to 
the service-connected lumbar spine condition.  In March 2005, 
after review of the claims file and physical examination of 
the cervical and lumbar spine, the VA examiner opined that 
although the veteran does have pathology in the cervical 
spine, including degenerative disc disease, herniated disc 
C6-C7, and arthritis in C5-C6 (which could be presenting as 
neurologic changes in the right upper extremity), the 
cervical spine is a separate entity and is not related to 
lumbar spine pathology or disc degeneration and disc 
herniation in the lumbar spine.  

The Board acknowledges the veteran's belief that his cervical 
spine disability is a result of his service-connected lumbar 
spine disability.  The key issue in this service connection 
claim, however, is etiology, or medical causation.  As noted 
above, determination of whether a service-connected disorder 
has aggravated a nonservice-connected disorder is a medical 
issue that requires the special knowledge and experience of a 
medical professional trained make such a diagnosis and 
opinion.  Because the veteran is not a physician, he is not 
competent to make a determination that his cervical spine 
disability is related to his service-connected lumbar spine 
disability.  See Espiritu, 2 Vet. App. 492, 494-495 (1992).  
As the record does not contain medical evidence to show that 
the veteran's cervical spine disability was either caused by 
or aggravated by his service-connected lumbar spine 
disability, the claim must be denied.  See Allen, 7 Vet. App. 
at 448 (1995). 



II.	Increased rating claims

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  
An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Once all pertinent evidence is assembled, a determination as 
to whether the preponderance of the evidence favors, or is 
against, the claim must be made.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2005); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon the lack of 
usefulness of the affected part or systems.  The evaluation 
of the same disability or manifestations under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005).  
Rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.

Service connection for the veteran's lumbar back disability 
has been effect for decades.  See September 1982 rating 
decision.  He was granted service connection for myositis 
lumbar paravertebral muscles, tenosynovitis, and was assigned 
a 10 percent rating, effective December 30, 1981.  
Thereafter, the RO increased the rating on three occasions.  
A 20 percent rating, effective August 23, 1990, was granted 
in March 1996.  A rating of 40 percent was awarded in 
November 1996 for herniated nucleus pulposus, lumbar 
paravertebral myositis with tenosynovitis, and L4-5 bulging 
disc, effective May 30, 1996, the date on which the increased 
rating claim was received.  And, lastly, a grant of 60 
percent, effective July 31, 1996, was made by a March 1998 
rating decision.  

In general, where the claim presented is one for an increased 
rating for a disability for which service connection was 
established years before, as is the case before the Board, 
the primary concern is the current level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nonetheless, 
the Board must consider the whole recorded history.  See 
generally 38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).

The focus of this case is determining whether the evidence 
supports the assignment of higher ratings for the veteran's 
back disability.  The RO relied on the schedular criteria in 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 (limitation of 
motion of the lumbar spine) and 5293 (intervertebral disc 
syndrome) (1996) to grant an increase of 40 percent in 
November 1996.  The increase to 60 percent made in March 
1998, which is currently in effect, was based solely upon the 
criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1997).  

While this claim was pending, the criteria for evaluating 
spinal disabilities were amended, effective September 23, 
2002 and September 26, 2003.  See 67 Fed. Reg. 54, 345-54, 
349 (2002) and 68 Fed. Reg. 51, 454-51, 458 (2003), 
respectively.  The amendment effective September 23, 2002 
concerned revisions to old Diagnostic Code 5293, and is 
pertinent to this claim.  The current version of the revised 
criteria is found in 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2005).  The revised criteria evaluate various 
types of spine disabilities.  New Diagnostic Code 5243 is 
specific to intervertebral disc syndrome.  

According to precedent opinion of the VA General Counsel, 
where a law or regulation is amended while an increased 
rating claim is pending, as is the case here, the Board 
should first determine whether application of the revised 
criteria would result in impermissible retroactivity, and to 
ensure that such application does not extinguish any rights 
or benefits the claimant had prior to the revision.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised criteria 
are more favorable to the claimant, the implementation of 
such criteria cannot be any earlier than the effective date 
of revision, as a matter of law.  See 38 U.S.C.A. § 5110(g) 
(West 2002).  If the pre-amended criteria are more favorable 
to the veteran, then VA can apply them, but only through the 
period up to the effective date of the revision.

The Board notes that, in February 2004, the RO granted 
separate 10 percent ratings for radiculopathy of the right 
and of the left lower extremity, associated with the back 
disability that is the subject of the current appeal, 
effective from the date in September 2002 on which the rating 
schedule was amended to provide for the assignment of such 
separate disability evaluations for the neurological 
manifestations associated with service-connected disc 
disease.  The veteran was informed of this action in February 
2004.  He has not expressed disagreement with the two 
separate 10 percent ratings for the radiculopathy.  
Consequently, the Board will consider only whether a higher 
rating is warranted for the orthopedic manifestations of the 
service-connected disc disease.

In light of the amendments to the applicable criteria, the 
Board evaluates the claim in accordance with the effective 
dates of the rating criteria, before and as of September 26, 
2003, as follows:

A.	Increased rating based on criteria in effect before 
September 26, 2003

Prior to September 23, 2002, Diagnostic Code 5293 provided a 
60 percent evaluation for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain on motion and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  From September 2002 until a 
subsequent amendment in September 2003, Diagnostic Code 5293 
provided a 60 percent rating for intervertebral disc syndrome 
with incapacitating episodes having a total duration of a 
minimum six weeks during the past one year.  See 38 C.F.R. § 
4.71a (2003) and 67 Fed. Reg. at 54,349 (2002).  As the 
veteran has been rated as 60 percent disabled effective from 
July 1996, the new rating criteria for intervertebral disc 
syndrome would not provide for a higher evaluation on the 
basis of incapacitating episodes.

Other old criteria in effect prior to the September 2002 and 
September 2003 amendments permitted schedular ratings higher 
than 40 percent.  Diagnostic Code 5285 permitted a 60 or 100 
percent rating for a fracture of the vertebra, depending on 
severity.  Complete bony fixation (ankylosis) of the spine 
allowed either a 60 or 100 percent rating, depending on 
severity and whether ankylosis is favorable or unfavorable, 
under old Diagnostic Code 5286.  Also, under old Diagnostic 
Code 5289, unfavorable ankylosis of the lumbar spine would 
have permitted a 50 percent rating.  These diagnostic codes 
are not applicable to the current situation, however, as 
there is no evidence that the veteran had a fractured 
vertebra, complete ankylosis of the spine, or ankylosis of 
the lumbar spine.

The Board has reviewed all evidence of record pertaining to 
the veteran's lumbar spine disability prior to and since July 
31, 1996.  The Board notes that the veteran has suffered from 
muscle spasms.  See e.g., July 1992 medical record (upper and 
lower muscles spasms); July 1996 VA C&P examination (evidence 
of severe lumbosacral paravertebral muscle spasms); August 
1998 CT of lumbosacral spine (straightening of the lumbar 
lordosis probably secondary to muscle spasm); June 1997 VA 
C&P examination (evidence of severe lumbosacral paravertebral 
muscle spasm with swelling).  The evidence prior to July 31, 
1997, however, does not show that the veteran was suffering 
from pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy, with absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc, with little intermittent relief, so as to 
warrant a rating higher than 40 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1997).  For example, a May 
1996 VA treatment note describes deep tendon reflexes as 2:2 
and notes that there was no sensory deficit.   

Nor is there evidence, as discussed above, of a fractured 
vertebra or ankylosis of the entire spine, subsequent to the 
grant of 60 percent effective July 31, 1996 so as to warrant 
a higher rating under old Diagnostic Codes 5285 and 5286.


B.	Increased rating based on criteria in effect as of 
September 26, 2003

As discussed above, the Board does not find that a rating 
higher than 60 percent is warranted based on the criteria in 
effect prior to September 2003.  Effective from September 26, 
2003, disabilities of the lumbar spine (other than 
intervertebral disc syndrome, when it is evaluated on the 
basis of incapacitating episodes) are to be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See Schedule for Rating Disabilities; The Spine, 68 
Fed. Reg. 51,454 (Aug. 27, 2003), now codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2005).  These criteria are 
to be applied irrespective of whether there are symptoms such 
as pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information).

Notes to the new spine disability rating criteria specify 
that any associated objective neurologic abnormalities 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately from orthopedic manifestations, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a 
(2005), Note (1).  The Board notes that the veteran was 
granted service connection for radiculopathy of both lower 
extremities as related to the service-connected spine 
disability, with a 10 percent evaluation effective September 
23, 2002 assigned to both.  See February 2004 rating 
decision.  He has not, however, expressed disagreement with 
these separate 10 percent evaluations for radiculopathy.

The maximum schedular rating for intervertebral disc 
syndrome, based on incapacitating episodes, under the new 
criteria is 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2005).  As the veteran's lumbar spine disability 
is currently assigned this maximum rating, an increase under 
this provision is impossible.  Under the new criteria, a 
rating in excess of 60 percent is allowed under only one 
condition, that is, unfavorable ankylosis of the entire 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2005).  There is no evidence of record that the veteran's 
spine has ankylosis of any kind.  Accordingly, a higher 
evaluation is not warranted.


Finally, the Board has also considered whether an 
extraschedular evaluation is warranted here.  Ordinarily, 
VA's rating schedule will apply unless there are exceptional 
or unusual factors that render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  In such cases, extraschedular evaluation is 
considered commensurate with average earning capacity 
impairment due solely to service-connected disabilities.  See 
38 C.F.R. § 3.321(b)(1) (2004).  An extraschedular rating is 
warranted where the "case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.  It has been held 
that the extraschedular rating issue is a component of an 
increased rating claim.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996); see also VAOPGCPREC 6-96.  The veteran was 
granted entitlement to individual unemployability in April 
2005, effective March 12, 2005.  Therefore, extraschedular 
consideration is not warranted.

In conclusion, the preponderance of the evidence is against 
the claim.  As such, the Board does not apply the benefit-of- 
reasonable doubt rule.

III.	VCAA

The Board has closely reviewed the claims folder to ensure 
that the duty to assist and notify provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) have been 
satisfied.  In pertinent part, this law defines VA's notice 
and duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002).  
 
The United States Court of Appeals for Veterans Claims (CAVC) 
has emphasized that the provisions of the VCAA impose new 
notice requirements on the part of VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Specifically, VA has a 
duty to notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  
 
The veteran's appeal originates from an increased rating 
claim filed in May 1996 and a claim for entitlement to 
service connection for cervical spine disability, secondary 
to service-connected spine disability, filed in May 1999.  
Both issues were remanded by the Board in June 2001 in order 
to effect compliance with the VCAA.  

Following the remand, a letter sent to the veteran in July 
2001 informed the veteran that the evidence must show an 
increase in the severity of his disability in order to 
establish an increased rating; that further assistance - 
obtaining other pertinent medical or non-medical evidence, 
including federal agency records - would be provided if the 
veteran provided sufficient information about these records 
to enable the RO to do so; and that the veteran ultimately 
bears the responsibility for substantiating his claim.

A second letter sent in September 2003 reiterated that an 
increase in severity was needed for an increased rating to be 
granted.  The letter also informed the veteran of what 
evidence was needed to establish a claim for service 
connection.  In addition, VA informed the veteran of what 
evidence it had received and indicated that VA would obtain 
VA examination and treatment reports, as well as any evidence 
that the veteran informed VA it needed to obtain.  
Furthermore, a Supplemental Statement of the Case (SSOC) 
issued in February 2004 included the provisions of 38 C.F.R. 
§ 3.159, which contains the regulations regarding VA's duty 
to notify.  The claims were remanded a second time in 
December 2004 to further ensure compliance with the VCAA.  A 
SSOC issued in April 2005 also contained the provisions of 
38 C.F.R. § 3.159, which contains the regulations regarding 
VA's duties to notify and assist. 

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done - irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was, at most, harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  There is no indication that any 
aspect of the VCAA compliant language that may have been 
issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claim and/or 
affected the essential fairness of the adjudication of the 
claim.  Additionally, the veteran has not pleaded with any 
specificity that a notice deficiency exists in this case.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained the veteran's service medical and VA records, and 
has afforded the veteran multiple VA examinations.  The RO 
has obtained all treatment records that the veteran has 
authorized VA to obtain.  In its totality, the lay and 
medical evidence of record provides the necessary information 
to decide the case.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 4.2 (2005).


Thus, on appellate review, the Board finds no area in which 
further development is needed.  The RO has substantially 
complied with the June 2001 and December 2004 remand 
directives of the Board and the requirements of the VCAA.  
Therefore, there would be no benefit in developing this case 
further.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (the Board must consider whether a claimant 
will be prejudiced by addressing a question that has not been 
addressed by the RO); VAOPGCPREC 16-92 (July 24, 1992).


ORDER

Service connection for cervical spine disorder, claimed as 
secondary to service-connected spine disability, is denied.

A disability evaluation greater than 40 percent prior to July 
31, 1996 and greater than 60 percent thereafter for service-
connected herniated nucleus pulposus, lumbar paravertebral 
myositis with tenosynovitis, and L4-5 bulging disc, is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


